Dismissed and Memorandum Opinion filed September 29, 2016.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-16-00568-CR

               CHRISTOPHER MICHAEL DUPUY, Appellant
                                        V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 405th District Court
                           Galveston County, Texas
                       Trial Court Cause No. 13CR1365

                 MEMORANDUM                      OPINION
      Appellant was placed on deferred adjudication community supervision for
abuse of official capacity. The State filed a motion to adjudicate. The trial court
signed an order releasing appellant on personal bond and imposing certain bond
conditions. Appellant filed an application for writ of habeas corpus challenging the
bond order. The trial court denied the application. Appellant filed a notice of
appeal from the denial of his application for habeas corpus. That appeal was
assigned to this court and docketed as appeal number 14-16-00568-CR.
      On August 5, 2016, the trial court granted the State’s motion to adjudicate
and signed a judgment adjudicating guilt. Appellant filed a notice of appeal from
that judgment. The appeal was assigned to this court and docketed as appeal
number 14-16-00683-CR.

      The judgment adjudicating guilt renders the issue of pretrial bond moot. See
Ex parte Morgan, 335 S.W.2d 766, 766 (Tex. Crim. App. 1960); Ex parte Bennet,
818 S.W.2d 199, 200 (Tex. App.—Houston [14th Dist.] 1991, no pet.) (stating that
“where the premise of a habeas corpus application is destroyed by subsequent
developments, the legal issues raised thereunder are rendered moot.”).

      Accordingly, we DISMISS this appeal as moot. Appeal number 14-16-
00683-CR remains pending.



                                      PER CURIAM



Panel consists of Justices Jamison, McCally, and Wise.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2